Per Curiam.
Crabb v. Jones was well decided. Something has been said about the authority of the reports in which that case is found. It is true the decisions of the District Court do not control us as do our own; but they stand on a level with the decisions of the Supreme Courts in our sister states, or the Supreme Court of the United States, except those of the latter'on questions arising out of treaties, acts of Congress, or the federal Constitution. It is very clear that the debt in contest may be attached, for it is not the less a debt for being in suit. The person who acquires a title to it, may prosecute it to execution by marking the action to his use. The sheriff’s return obviates the necessity of service of a copy of the writ on the defendant in the execution, and we are inclined to think it would have done so even before the supplement of the 29th of April, 1844, which, however, meets the very case.
Order to discharge the rule reversed, and procedendo awarded.